t c memo united_states tax_court edward w and virginia k reiher petitioners v commissioner of internal revenue respondent docket no filed date virginia k reiher pro_se mark a weiner and steven m roth for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule edward w and virginia k reiher petitioned the court on date to redetermine respondent's determination of a dollar_figure deficiency in their federal_income_tax following concessions by petitioners the only remaining issue is whether sec_104 allows them to exclude from their gross_income dollar_figure of settlement proceeds received from state farm insurance co state farm we hold it does not section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure background all the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in ventura california when they petitioned the court they filed a form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return mrs reiher was a claimant in the class action lawsuit the lawsuit entitled kraszewski et al v state farm gen ins co the lawsuit was filed against state farm in the u s district_court for the northern district of california on date on behalf of a class of women who alleged that state farm had engaged in sex discrimination during the recruitment hiring and training of women for insurance sales agent positions within california in violation of title vii of the civil rights act of publaw_88_352 78_stat_241 on date the district_court ruled that state farm was liable for gender discrimination see kraszewski v state farm gen ins co fair empl prac cas bna n d cal affd 912_f2d_1182 9th cir the district_court found that women who attempted to become state farm trainee agents were lied to misinformed and discouraged in their efforts to attain the entry level sales position in state farm issued mrs reiher and her attorney a check for dollar_figure to release her claims against state farm mrs reiher's attorney received dollar_figure of this amount and she received the rest mrs reiher did not report any of the dollar_figure amount on petitioners' tax_return on date respondent issued petitioners a notice_of_deficiency for the notice stated that the dollar_figure amount was taxable_income to them the notice also stated that petitioners could deduct the dollar_figure payment as a miscellaneous itemized_deduction subject_to the 2-percent floor of sec_67 discussion the instant case requires the court to revisit the taxability of the proceeds received by a claimant who was a member of the class of plaintiffs in kraszewski v state farm gen ins co in each of our prior cases we held that none of the proceeds were excludable from the petitioning taxpayer's gross_income see easter v commissioner tcmemo_1998_8 brewer v commissioner tcmemo_1997_542 gillette v commissioner tcmemo_1997_301 hayes v commissioner tcmemo_1997_213 hardin v commissioner tcmemo_1997_202 raney v commissioner tcmemo_1997_200 clark v commissioner tcmemo_1997_156 berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 we hold similarly today petitioner has presented no new arguments which would change our view on the instant issue and we continue to adhere to our view as espoused in those memorandum opinions for the reasons stated therein to reflect the foregoing decision will be entered for respondent
